Mr. Justice McSurely delivered the opinion of the court. 2. Evidence, § 351*—when parol evidence is admissible to explain contract. Where a certain contract contained contrary provisions as to payment of certain expenses of an undertaking, held that parol testimony was admissible to clear up the question, in an action to recover such expenses. 3. Contracts, § 390*—when question of performance is for fury. The question of how far plaintiff performed his contract to give his best efforts in an undertaking whereby he was to recover on an assigned claim of defendant under a grubstake agreement of defendant with her husband, whereby she was to have one-half of the husband’s riches on his return, held to be for the jury. 4. Contracts, § 393*—when instruction as to performance is err roneous. In an action on a contract whereby plaintiff was, for a certain consideration, to assist defendant in recovering on a grubstake agreement between her and her husband, under which she was to have one-half of the husband’s riches on his return from the mining regions, an instruction that “best efforts and endeavors in good faith” mean that a man would do in his own case, held to be erroneous, as not necessarily true.